Citation Nr: 1624368	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  14-24 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether severance of disability compensation for right lateral femoral cutaneous nerve injury, secondary to intraoperative injury to femoral nerve without motor deficit, was proper.

2.  Whether severance of disability compensation for intractable neuropathic pain in abdomen, status post transection of the right internal iliac artery and the right lateral femoral cutaneous nerve, was proper.

3.  Whether severance of disability compensation for adjustment disorder with mixed anxiety and depressed mood as secondary to right lateral femoral cutaneous nerve injury, was proper.


REPRESENTATION

Appellant represented by:	Henry L. Perry, Attorney at Law

ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A hearing before the Board in Washington, D.C. was scheduled at the Veteran's request for September 15, 2015.  The Veteran's representative appeared at the scheduled hearing and reported that the Veteran was ill and unable to attend.  The Veteran's representative then requested that the hearing be rescheduled at a later date and that it be changed to a video conference hearing.  Having established good cause, the case is remanded for the following action:  

The Veteran must be scheduled for a Board video conference hearing at the RO in accordance with her request.  A copy of the notice letter advising her of the time and place to report should be placed in the claims file. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




